438 F.2d 1407
76 L.R.R.M. (BNA) 2816, 65 Lab.Cas.  P 11,572
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.REDCOR CORPORATION, Respondent.
No. 25837.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg and Kenneth Pearlman, Attys., Washington, D.C., Paul A. Cassady, Director, NLRB, Los Angeles, Cal., for petitioner.
Lyman B. Powell, Brundage & Hackler, Los Angeles, Cal., for respondent.
Before HAMLEY, DUNIWAY and KILKENNY, Circuit Judges.
PER CURIAM:


1
Before us for enforcement is the order of petitioner requiring respondent to cease and desist from promising or granting new or improved benefits that interfere with its employees' choice of a bargaining representative in violation of 8(a)(1) of the National Labor Relations Act, 29 U.S.C. 158(a)(1).


2
The facts are practically undisputed.  From these facts, the board drew conclusions adverse to respondent.  Inasmuch as the findings and conclusions of the board are supported by the record and are not unreasonable, we have no alternative but to enforce the board's order.  Conolon Corp. v. NLRB, 431 F.2d 324, 327-328 (9th Cir. 1970), is closely in point.  Additionally, our own examination of the record convinces us that we must enforce the order.


3
Petitioner will forthwith present an appropriate form of order.